Case: 14-10161   Date Filed: 10/08/2014   Page: 1 of 13


                                                       [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                           No. 14-10161
                       Non-Argument Calendar
                     ________________________

             D.C. Docket No. 1:12-cr-00409-TCB-RGV-1



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                               versus

TREMAIN HUTCHINSON,
a.k.a. Mario,
a.k.a. TJ,
a.k.a. Quan,
a.k.a. Tjak,
a.k.a. Mario S,
a.k.a. TJ S,
a.k.a. Quan S,
a.k.a. Tjak S,
a.k.a. Harry S,
a.k.a. Ced S,
a.k.a. Larry S,
a.k.a. Money M,
a.k.a. Mario H,
a.k.a. Q D,

                                                       Defendant-Appellant.
             Case: 14-10161     Date Filed: 10/08/2014   Page: 2 of 13


                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                 (October 8, 2014)

Before JORDAN, ROSENBAUM, and FAY, Circuit Judges.

PER CURIAM:

      Tremain Hutchinson appeals his total sentence of life imprisonment for

several convictions involving the enticement and sexual exploitation of minors.

Hutchinson challenges the procedural and substantive reasonableness of his life

sentence. Upon review of the record, and after consideration of the parties’ briefs,

we affirm.

                                         I.

      Hutchinson came to the attention of law enforcement in February 2012, after

a mother contacted the police upon finding photographs of her fifteen-year-old

daughter performing oral sex on her thirteen-year-old son.        According to the

daughter, a man threatened to hurt her and her family if she did not send him

photographs of herself engaging in the sexual activity with her brother. Police

later identified Hutchinson, who was twenty-seven years old at the time, as the

man who had coerced the girl. Upon further investigation, police discovered a

pattern of sexual abuse linked to Hutchinson involving about fifteen minor victims.


                                         2
             Case: 14-10161     Date Filed: 10/08/2014   Page: 3 of 13


      According to the presentence investigation report (“PSR”), the factual basis

presented by the government at the change-of-plea hearing, and testimony at

sentencing, Hutchinson used a social-media website dedicated to minors to extort

sexually explicit photographs and videos from minors. Nearly all of the victims,

who were between the ages of eleven and sixteen, had profiles on the website.

Hutchinson created fake profiles on the website presenting himself as a teenager

between fifteen and eighteen years old. He then contacted the victims under the

guise of these fake profiles, offering to buy them things. Once a victim responded

to Hutchinson’s messages, he persuaded them to give him phone numbers,

addresses, and nude photographs.

      Having received a victim’s nude photograph, Hutchinson extorted more

explicit photographs and videos by threatening to post the victim’s photographs on

the Internet, send the photographs to the children’s parents, or physically harm the

children or their families. On some occasions, Hutchinson actually posted the

explicit photographs and videos on the Internet when a victim did not act as he

wished. At times, he used the photographs he had posted online to give added

force to his threats against other victims. Backed by the threat of exposure and

harm to the victims or their families, Hutchinson ordered the victims to engage in

sexual conduct, including inserting objects into their genitals and engaging in oral

and vaginal intercourse. At least three times, Hutchinson coerced older sisters to


                                         3
              Case: 14-10161    Date Filed: 10/08/2014   Page: 4 of 13


engage in oral intercourse with their younger brothers while streaming video of the

activity to Hutchinson over the Internet.

      Hutchinson’s criminal conduct was not limited to coercing minors to engage

in sexual activity through the Internet. Hutchinson raped four of the victims in this

case. One girl was eleven, two were thirteen, and one was sixteen. Hutchinson

also sent at least one photograph of his penis to a victim he knew to be fourteen

years old.

                                            II.

      Hutchinson was indicted by a federal grand jury for twenty-four counts of

federal child-sex crimes. Ultimately, Hutchinson pled guilty to two counts of

sexual exploitation of children (Counts 1 and 18), in violation of 18 U.S.C.

§ 2251(a) and (e); two counts of enticement of minors to engage in criminal sexual

activity (Counts 2 and 8), in violation of 18 U.S.C. § 2422(b); and one count of

transferring obscene materials to minors (Count 17), in violation of 18 U.S.C.

§ 1470.

      Although he pled guilty to only five counts, Hutchinson’s relevant conduct

pertaining to the other crimes charged in the indictment was used for sentencing

purposes because it occurred during the commission of the offenses of conviction.

The PSR determined that Hutchinson’s total offense level was 50—seven levels

above the highest offense level on the sentencing table. See U.S. Sentencing


                                            4
             Case: 14-10161     Date Filed: 10/08/2014   Page: 5 of 13


Guidelines Manual Sentencing Table, Ch. 5, Pt. A.          The total offense level

included a two-level reduction that Hutchinson received for acceptance of

responsibility, pursuant to U.S. Sentencing Guidelines Manual § 3E1.1(a). With a

criminal history category of I, Hutchinson’s advisory-guideline range was life

imprisonment.    Hutchinson was subject to a mandatory-minimum sentence of

fifteen years’ imprisonment and a statutory-maximum sentence of life

imprisonment. Among other objections to the PSR, Hutchinson objected to the

government’s refusal to recommend the additional one-level decrease for

acceptance of responsibility under § 3E1.1(b).

      At the sentencing hearing, the government argued that it was not

recommending the additional reduction for acceptance of responsibility because,

by pleading guilty to only five of the twenty-four counts, none of which involved

his conduct of coercing minors into incestuous rape, Hutchinson had not accepted

full responsibility. In addition, according to the government, his late plea caused

the government to prepare for trial, such as interviewing victims and victims’

families.

      Hutchinson responded that the government should grant the additional level

because he pled guilty and faced a life sentence, saved the government the burden

of trial preparation, and his late plea was the result of months of negotiation. The




                                         5
                 Case: 14-10161       Date Filed: 10/08/2014        Page: 6 of 13


court overruled this objection, explaining that the rules required the government to

make a formal motion for the reduction and that the government had not done so.

      When calculating the guideline range, the district court noted that

Hutchinson’s lack of criminal history was surprising. Both parties agreed that the

court’s calculation of a total offense level of 50 and a criminal history category of I

was correct, resulting in an advisory-guideline range of life imprisonment. The

court then asked the parties to recommend an appropriate sentence.

      The government requested a sentence of life imprisonment, arguing that the

court should not give Hutchinson a sentence below the guideline range because of

the cruelty with which he treated the victims and the traumatic effects his conduct

has had and will continue to have on their lives. In support, the government

presented some of the text messages between Hutchinson and the victims to

illustrate how malicious Hutchinson had been in communicating with the victims.

The messages are rife with demands for nude pictures of particular private body

parts, references to the children as “bitch,” and threats of exposure or physical

harm. One message from Hutchinson to a victim states, “i [sic] just post[ed] on

sex website to[o.] lol dumb white bitch.”1

      The government also introduced victim-impact statements and testimony

from some of the victims’ parents, which tended to show the destructive impact


      1
          “lol” is slang for “laugh out loud” or “laughing out loud.”
                                                  6
             Case: 14-10161    Date Filed: 10/08/2014   Page: 7 of 13


that Hutchinson’s conduct had on the victims as well as their families. One of the

victims who was coerced into incest stated that she was in counseling, that she no

longer gets along with her brother because of what happened, which she felt was

her fault, and that she has trouble trusting anyone. Many of the parents reported

that their children were in counseling, had suicidal thoughts or had attempted

suicide, and were having other behavioral issues.       Some of the parents also

explained that relationships among members of their family had been altered,

frayed, or destroyed. The government argued that a guideline sentence of life

imprisonment would, pursuant to 18 U.S.C. § 3553(a), reflect the seriousness of

the offense, promote respect for the law, provide just punishment for the offense,

deter criminal conduct, and protect the public from further crimes of Hutchinson.

      Hutchinson asked the court to consider a sentence between the fifteen-year

mandatory minimum and life, arguing that a sentence below life imprisonment

would show that the offense was serious, promote respect for the law, and provide

just punishment. Hutchinson asserted that the court had discretion to make a

“downward departure” to account for his acceptance of responsibility, based on the

same points raised earlier with respect to § 3E1.1(b). The court heard testimony

from Hutchinson’s family members, the mother of his son, and Hutchinson

himself. Hutchinson personally apologized for the crimes, and he claimed that he




                                         7
             Case: 14-10161     Date Filed: 10/08/2014   Page: 8 of 13


had thought it was just a joke, which then got carried too far, and that he did not

know that he was hurting anyone at the time.

      The court noted that it was moved by the testimony of the victims’ parents.

After counseling the victims present to forgive Hutchinson as part of the healing

process, the district court stated the following before imposing sentence:

           Now we turn to the defendant. The fact that I’ve admonished the
      victims to forgive the defendant is very different from the role that
      society takes and plays in looking at this defendant. It is one thing for
      the individual victims to choose to exercise mercy in their hearts and
      to forgive the defendant, but that is not the function of society. . . .

           I don’t represent the defendant[;] I don’t represent the
      government. I am here to vindicate the public interest in our
      constitutional system of government. These crimes shock the
      conscience. We have a serial sexual predator, a serial rapist, forcing
      incest upon other people. These crimes were heinous, they are
      atrocious, they are unfathomable, they are abominable. This was a
      six-month reign of terror for the defendant’s own perverted sexual
      gratification. He has profoundly damaged innocent victims. He has
      been a nightmare. And he has seemed [at] the times he committed
      these crimes to enjoy inflicting pain and searing scars on others with
      no mercy, and the defendant today is not going to get mercy because
      mercy would not be justice. I am not a hard-hearted man, but if there
      ever were a guidelines case, this is it.

After “carefully weighing” the § 3553(a) factors, the district court sentenced

Hutchinson to life in prison. This appeal followed.

                                        III.

      We review the reasonableness of a sentence for an abuse of discretion.

United States v. Victor, 719 F.3d 1288, 1291 (11th Cir. 2013). We first ensure that


                                          8
              Case: 14-10161     Date Filed: 10/08/2014   Page: 9 of 13


the district court committed no significant procedural error, such as improperly

calculating the guideline range, treating the guidelines as mandatory, failing to

consider the § 3553(a) factors, selecting a sentence based on clearly erroneous

facts, or failing to adequately explain the chosen sentence. Gall v. United States,

552 U.S. 38, 51, 128 S. Ct. 586 (2007).

      If a sentence is procedurally reasonable, we then examine whether the

sentence was substantively reasonable. Gall, 552 U.S. at 51, 128 S. Ct. 586.

Ultimately, the district court must impose a sentence sufficient, but not greater than

necessary, to comply with the purposes of sentencing listed under § 3553(a)(2),

including the need for the sentence to reflect the seriousness of the offense,

promote respect for the law, provide just punishment for the offense, deter criminal

conduct, and protect the public from further crimes of the defendant. See 18

U.S.C. § 3553(a)(2).     In addition, the court must consider the nature and

characteristics of the offense and the history and characteristics of the defendant,

among other factors. Id. § 3553(a)(1). The weight to be given any particular

§ 3553(a) factor is a matter left to the sound discretion of the district court. United

States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007). Therefore, we will vacate a

sentence only if “we are left with the definite and firm conviction that the district

court committed a clear error of judgment in weighing the § 3553(a) factors.”

United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc) (internal


                                          9
             Case: 14-10161     Date Filed: 10/08/2014    Page: 10 of 13


quotation marks omitted). The party challenging the sentence bears the burden of

showing that the sentence is unreasonable in light of the record and the § 3553(a)

factors. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

      Hutchinson argues that his sentence is procedurally unreasonable because

the district court failed to take into account that he did not have a criminal history,

that he was young, and that his criminal behavior was limited to a six-month

period. Our review of the record, however, does not support these contentions.

The court specifically commented that it was surprised by Hutchinson’s lack of

criminal history and referred to the criminal conduct as a “six-month reign of

terror.” Also, the court heard mitigating testimony from Hutchinson’s family

members and the mother of his son, all of whom asked for mercy from the court

for reasons including Hutchinson’s age. The court further heard argument from

Hutchinson’s counsel regarding the period of the offensive conduct. Although the

court did not expressly talk about how these factors affected the ultimate sentence,

it was sufficient for the court to acknowledge that it had considered Hutchinson’s

arguments and weighed the § 3553(a) sentencing factors.             United States v.

Docampo, 573 F.3d 1091, 1100 (11th Cir. 2009).

      In addition, the court adequately explained its reasoning for the sentence

imposed, including the need of the sentence to reflect the seriousness of

Hutchinson’s offenses, to provide just punishment, and to protect society from


                                          10
             Case: 14-10161    Date Filed: 10/08/2014   Page: 11 of 13


further crimes of Hutchinson.     The court found the crimes to be “heinous,”

“atrocious,” “unfathomable,” and “abominable”—all descriptions that find full

support in the record. The court further explained that Hutchinson was “a serial

sexual predator, a serial rapist, forcing incest upon other people,” who had

“profoundly damaged innocent victims” for his “own perverted sexual

gratification.” The court also noted that Hutchinson seemed to “enjoy inflicting

pain and searing scars on others with no mercy.” Finally, the court stated that “the

defendant today is not going to get mercy because mercy would not be justice.”

While the court primarily focused on the seriousness of the crimes and the need to

provide just punishment, the weight to be accorded the § 3553(a) factors is

committed to the district court’s discretion. See Clay, 483 F.3d at 743. The fact

that the court emphasized a particular factor does not mean that the sentence was

unreasonable. United States v. Williams, 526 F.3d 1312, 1324 (11th Cir. 2008).

Consequently, the court did not procedurally err in sentencing Hutchinson because

it considered the § 3553(a) factors and adequately explained its sentence.

      Nor is the sentence substantively unreasonable. Hutchinson argues that his

sentence was substantively unreasonable because a lesser term of years would have

been reasonable, and the court failed to adjust his sentence downward for his

acceptance of responsibility. We have stated before that “[c]hild sex crimes are

among the most egregious and despicable of societal and criminal offenses,” and


                                         11
             Case: 14-10161     Date Filed: 10/08/2014   Page: 12 of 13


we “have upheld lengthy sentences in these cases as substantively reasonable.”

United States v. Sarras, 575 F.3d 1191, 1220 (11th Cir. 2009) (affirming as

reasonable a 100-year sentence for a first-time offender who sexually abused a

single thirteen-year-old girl and took photos of it); United States v. Johnson, 451

F.3d 1239, 1244 (11th Cir. 2006) (affirming as reasonable a 140-year sentence for

an offender with few prior offenses who produced, possessed, and distributed child

pornography); see also Irey, 612 F.3d at 1206-08 (describing the “devastating and

long-lasting effects” that childhood sexual abuse has on its victims).

      Given the egregious and despicable nature of Hutchinson’s crimes,

recounted above, as well as the traumatic effects that his conduct had on his

victims, Hutchinson has not met his burden of showing that the guideline-range

sentence of life imprisonment was unreasonable. See Irey, 612 F.3d at 1206

(“[T]he more serious the criminal conduct is the greater the need for retribution

and the longer the sentence should be.”); Tome, 611 F.3d at 1378; see also United

States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (stating that “[w]e

ordinarily expect a sentence a sentence within the guideline range to be

reasonable”). A life sentence in these circumstances reflects the seriousness of the

crimes and the concomitant need for just punishment, as well as the need to protect

the public from further crimes of Hutchinson and afford adequate deterrence of

similar criminal conduct. See 18 U.S.C. § 3553(a)(2). Although the district court


                                         12
             Case: 14-10161     Date Filed: 10/08/2014   Page: 13 of 13


could have chosen to reduce Hutchinson’s sentence based on his purported

acceptance of responsibility, the court did not abuse its discretion in not doing so,

nor do we agree that Hutchinson did, in fact, accept responsibility for the full scope

of his reprehensible conduct. For these reasons, Hutchinson’s guideline-range life

sentence was within the range of reasonable sentences based on the totality of the

circumstances and the relevant § 3553(a) sentencing factors.

                                         IV.

      In sum, the district court did not procedurally err in sentencing Hutchinson,

and we cannot say that Hutchinson’s guideline-range life sentence was

substantively unreasonable. Consequently, we affirm.

      AFFIRMED.




                                         13